FILED
                             NOT FOR PUBLICATION                            MAR 08 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



LARRY WAYNE BURY,                                No. 09-15543

               Plaintiff - Appellant,            D.C. No. 1:05-cv-00600-LJO-GSA

  v.
                                                 MEMORANDUM *
A. BRADISH; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                        for the Eastern District of California
                    Lawrence J. O’Neill, District Judge, Presiding

                            Submitted February 16, 2010 **


Before:        FERNANDEZ, GOULD, and M. SMITH, Circuit Judges.

       Larry Wayne Bury, a California state prisoner, appeals pro se from the

district court’s judgment in his 42 U.S.C. § 1983 action alleging deliberate

indifference to his serious medical needs. We have jurisdiction under 28 U.S.C.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1291. We review de novo, Toguchi v. Chung, 391 F.3d 1051, 1056 (9th Cir.

2004) (summary judgment), and we affirm.

       The district court properly granted summary judgment to defendant Roscoe

because Bury failed to raise a genuine issue of material fact as to whether Roscoe

failed to provide him with his prescribed pain medication. See Toguchi, 391 F.3d

at 1057 (“A prison official acts with deliberate indifference only if the [official]

knows of and disregards an excessive risk to inmate health and safety.”) (internal

quotation marks and citation omitted).

       The district court did not abuse its discretion by granting defendant Roscoe’s

motion to set aside the entry of default because the record supports the district

court’s conclusions that Roscoe’s motion was timely, Roscoe had potentially

meritorious defenses, and setting aside the entry of default would not prejudice

Bury. See O’Connor v. Nevada, 27 F.3d 357, 364 (9th Cir. 1994) (setting forth

standard of review, discussing relevant factors, and stating that the district court’s

“discretion is especially broad where . . . it is entry of default that is being set

aside, rather than a default judgment” (internal quotation marks and citation

omitted)). Accordingly, the district court also did not abuse its discretion by

denying Bury’s motion for default judgment against Roscoe. See Aldabe v.




DS/Research                                  2                                         09-15543
Aldabe, 616 F.2d 1089, 1092-93 (9th Cir. 1980) (per curiam) (reviewing for an

abuse of discretion the denial of a motion for default judgment).

       The district court did not abuse its discretion by denying Bury’s motions for

default judgment against defendant Bradish because Bury failed to submit evidence

supporting his damages claim, despite being ordered to do so. See TeleVideo Sys.,

Inc. v. Heidenthal, 826 F.2d 915, 917-18 (9th Cir. 1987) (per curiam) (“Rule 55 [of

the Federal Rules of Civil Procedure] gives the court considerable leeway as to

what it may require as a prerequisite to the entry of a default judgment.”).

       Bury’s remaining contentions are unpersuasive.

       AFFIRMED.




DS/Research                               3                                    09-15543